Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 and 4 are objected to because of the following informalities:  
Claim 3 Recites “the FIFO is provides, to the write clock domain, a signal indicative...” 
Claim 4 recites “the FIFO is provides, to the read clock domain, a signal indicative” 
FIFO is provides does not give proper meaning, so correction to a claim is required, and will be in condition for  allowable after correction of the minor informality.  

Appropriate correction is required. 


Allowable Subject Matter
Claim 1-2 5-20 allowed.

The following is an examiner’s statement of reasons for allowance: 

Amit [8417982 ] teaches The generated read addresses of read domain are transmitted to the memory array 12, and the generated special Gray read address at read domain are transmitted to the read to write synchronization module 26b. The read to write synchronization module 26b generates special Gray read addresses of write domain in response to receiving the special Gray read addresses of read domain, based at least in part on the write clock signal 2a and the read clock signal 2b. Thus, the read to write synchronization module 26b synchronizes or transforms the special Gray read addresses of read domain to the special Gray read addresses of write domain, based at least in part on the write clock signal 2a and the read clock signal 2b

Singh et al [20160124889] teaches 0031; “ The write pointer encoder receives the write address count value, encodes the write address count value using a Johnson code, and generates a write pointer….write pointer decoder receives the synchronized write pointer and the write pointer valid signal, decodes the synchronized write pointer, and generates a synchronized write address count value” and “The write address generator 426 is connected to the BIU 410 and includes a write counter (not shown) that stores a write address count value indicative of a write address in the asynchronous FIFO buffer 412 that can store the input data. ”
But both prior art of record do not teach or suggest individually or in combination 
“the write pending register stores a number of pending updates to the read used register

a feedback synchronizer in the write clock domain of the FIFO that receives the update signal from the clock-crossing synchronizer in the read clock domain and updates the write pending register”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187